Judgment, Supreme Court, Bronx County, rendered July 31, 1974, unanimously affirmed. Judgment, Supreme Court, New York County, rendered March 12, 1974, convicting defendant, after a jury trial, of the crimes of robbery, first degree, kidnapping, second degree, grand larceny, second degree, and possession of a weapon as a misdemeanor, and upon his plea of guilty, of the crimes of robbery in the third degree, escape in the first degree and possession of a weapon as a felony, unanimously modified, on the law, to reverse the convictions for kidnapping, grand larceny and possession of a weapon as a misdemeanor, to vacate the sentences thereon and to dismiss those counts, and otherwise affirmed. On the facts of this case the kidnapping merged in the robbery. (See People v Cassidy, 40 NY2d 763; People v Robinson, 59 AD2d 881.) Furthermore, as the People concede, defendant could not have committed the robbery, first *542degree, without also committing grand larceny, second degree, and possessing the weapon. Accordingly, the latter two counts should be dismissed as inclusory concurrent counts. (People v Rodriguez, 59 AD2d 781; People v Pyles, 44 AD2d 784.) We have examined the other points raised by appellant and find them without merit. Concur—Lupiano, J. P., Birns, Silverman and Evans, JJ.